 WICKLAND OIL COMPANY471If employees have anyquestion concerning thisnotice orcompliancewith itsprovisions, they may communicate directly withthe Board'sRegionalOffice, SixthFloor, 707 North Calvert Street, Baltimore, Maryland 21202, Telephone 752-2159.Wickland Oil Company; and Freeway Oil Company d/b/a KingDollarandRetail Clerks Union,Local 1364, Retail Clerks In-ternationalAssociation,AFL-CIO.Case ?O-CA-300. Octo-ber 26, 1966DECISION AND ORDEROn July 1, 1966, Trial Examiner James R. Hemingway issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that thev cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondents filed exceptions tothe Decision and a supporting brief, and the General Counsel fileda brief ui support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.[The Board adoptedthe Trial Examiner'sRecommendedOrder.]These findings and conclu,ions are based, in part, upon the credibility determinationsof the Trial Examiner to which the respondent has excepted, alleging that the TrialExaminer was biased and prejudiced After a careful review of the record, «e conclude thatthe Trial Examiner's credibility findings are not contrary to the clear preponderance ofall relevant evidence. Accordingly, we find no basis for disturbing those findings, and wereject the charge of bias and prejudice on the Pait of the Trial Examiner.Standard DidWall Ptoducts, Inc,91 NLRB 544, enid 188 F 2d 362 (C.A 3).DECISION AND RECOMMENDED ORDERSTATEMENT OF THE CASEA charge was filed by Retail Clerks Union Local 1364, affiliated with RetailClerks International Association, AFL-CIO, herein called the Union, against Wick-land Oil Company on May 21, 1965, and an amended charge was filed by theUnion against Wickland Oil Company and Freeway Oil Company, d/b/a King Dol-lar, on September 15, 1965, alleging violations of Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act, as amended, 29 U S.C., Sec. 151,et seq.,hereincalled the Act. Upon said charge and amended charge a complaint duly issued onSeptember 24, 1965.161NLRB No. 39. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn substance, the complaint alleges that Respondents interrogated employeesabout their union membeiship and activity, threatened them with discharge unlessthey abandoned their union membership or activity, and granted a wage increase toinduce them to abandon their union membership or activity; refused toreinstatetwo employees who made unconditional application to return to work following anallegedly unfair labor practice strike, and refused to bargain collectively with theUnion, on request, although the Union allegedly represented a majority of theemployees in a certain appropriate unit. The Respondents' answer, filed on Octo-ber 3, 1965, denied the commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner James R. Heming-way at Redding, California, between January25 and 28,1966.At the close of thehearing, the parties waived oral argument but requested time in which to file briefs.Time was fixed and was later extended. Within such time briefs were filed withthe undersigned by both parties.'From my observation of the witnesses and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWickland Oil Company hereafter called Wickland Oil, is a California corporationengaged in the wholesale sale and distribution of gasoline, automotive supplies andaccessories, and sporting goods, among other things. It is the sole owner of thestock of Olive City Service, Inc., which operates a truck and automobile fuelingstation in Corning, California. Freeway Oil Company, doing business as King Dol-lar, herein called, when referred to individually, Freeway, is a California corpora-tion engaged in the retail sale of gasoline, automotive supplies and accessories,sporting goods, and other miscellaneous items at four automobile service stations,each with an adjoining store Freeway's stations are located one each in Reddingand Red Bluff, and two in Chico, California. These two corporations, WicklandOil and Freeway, are the Respondents herein. Respondents' answer admits that theyare affiliated businesses under the common ownership, management, and control ofJohn A. Wickland and that they constitute a single-integrated enterprise Actually,the stock in each corporation is held by Wickland and his wife. For convenience,these two corporations will be hereinafter called, in the singular, the Respondent.Wickland and his wife also are the majority holders of all the stock in Sure SaveStations, Inc., a California corporation, which also does business under the nameof King Dollar. It, like Freeway, operates four different automobile service stationswith adjoining stores, also under the trade name of King Dollar, one in Redding,one in Red Bluff, one in Orland, and one in Paradise, California. No motion wasmade to join Sure Save Stations, Inc., as a party. Respondent does, however, takethe position that the stations operated by Sure Save should be included in anycollective-bargaining unit which may be found to be appropriate Otherwise, this cor-poration is of no concern here.Freeway, in the course and condut of its business operations during the year pre-ceding the issuance of the complaint, sold goods and services valued in excess of$500,000, and, in the same period, it purchased goods valued in excess of $50,000,from Wickland Oil, which goods Wickland Oil had received directly from pointsoutside the State of California.On these facts, I find that the Board has jurisdiction and that it will effectuate thepolicies of the Act to assert jurisdiction.IT.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership, among others,employees of Freeway.III.THE UNFAIR LABOR PRACTICESThe controversy heie arose out of activities exclusively at Freeway's station 21in Redding, California. The issues presented are whether or not (1) the Respond-ent violated Section 8(a)(5) of the Act by refusing to recognize the Union asmajority representative without a Board conducted election, (2) Respondent vio-lated Section 8(a)(1) of the Act by certain interrogations, statements, and prom-'Certain errors in the transcript of the proceedings having been noticed and orderedto be corrected. WICKLAND OIL COMPANY473ises of wage increases,and (3)Respondent violated Section 8(a)(3) of the Actby refusing to reinstate two strikers at the conclusion of a strike Because theseissues are so interwoven,itwill be necessary to consider all the facts first beforeconclusions are separately drawn.A. The facts1.Chronology of eventsa.Union organizations and effoils to gain recognitionOn May 4, 1965, two of the employees, Rosella Black, a cashier in the store, andBruce Fraser, a station attendant, visited the Union's offices, signed applications formembership, and asked the Union to organize the employees at Freeway's station21.During the remainder of that day, Black and Fraser, assisted by two of theUnion's business agents, signed up all other employees.2 At this time, the stationmanager was on vacation.On May 5, 1965, Hartley Weingartner, the Union's financial secretary, composedthe following letter.May 5, 1965Wickland Oil CompanyOrlandCaliforniaDear Sirs:We hereby request recognition as the Collective Bargaining Representativefor the employees of Wickland Oil Company King $ Stations, located at High-way 44 and Hilltop Road, Redding, California.Very truly yours,H. L. Weingartner, Fin. Sec.Retail Clerks Local # 1364Recognition Granted byWickland Oil Co.However, he did not mail the letter Instead, he waited until May 10, 1965, whenthe stationmanager returnedfrom his vacation. Then Weingartner, accompaniedby two business agents, took the letter to the station and handedit,in a sealedenvelope, tothe manager,Oliver (Sid) Lee. According to Lee, all that Weingartneror his companions said was that they would be back for his answer in a few days .3However, Weingartner and Norman Stevenson, one of the two business agents withWeingartner, testified credibly that Weingartner told Lee that the Unionhad signedup a majorityof the employees at the station and wanted recognition,thatWein-gartner had signed cards in his pocket, and that, if proof of majority were asked,he would submit the cards to a distinterested person such as a judge or minister, tobe checked. They testified that Lee said he did not have authority to act on theUnion's request and would have to refer it to someone higher up in the Company.Weingartner asked if he could do this in the next few days and let him know. Leesaid he thought that would be possible. According to Lee, he did not open the letterto read it until after the union representatives had left and then he put the letterin his desk. Having heard nothing from the Respondent by May 14, Weingartnerreturned with Stevenson and asked Lee if he had "shown the letter," i.e., referredit to his superiors Lee told Weingartner that he had lost the letter. Although Leespoke with the head office of the Respondent in Orland every day by telephone orradio phone, and, at thestationabout once a week with the operationsmanager,when the latter would visit there, Lee testified that he hadnot mentionedthe letterto his superiors because he had mislaid it. I find it incredible that the station man-ager would have failed to disclose the visit of the union representatives and the pur-port of theletter even if he had mislaid the letter itself.Lee did,however, onMay 14,1965, give Weingartner the telephone number of Respondent's office in,Orland.On the day after Weingartner's second conversationwith Lee, Saturday, May 15,Lee testified he found the letter and drove with it to Chico, where the operationsI It does not appear whether or not the attendant who was acting as manager in thelatter's absence signed a card.This employee left Respondent's employ on May 9, 1965,before the Union presented its request for recognition.8 1 attribute Lee's abbreviated memory to a possible lack of familiarity with the functionalsteps normally taken in a request for recognition,even though he had once been a memberof another union. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagerlived,and deliveredthe Union's letter to JamesWilliams, the Respondent'soperationsmanager.The latter testified that the letter rested onhis radiofrom thenuntilMay 21, 1965, whenPresidentWickland returned from a trip to Texas whichhe had begun on May 15, and that he then remembered the letter and delivered ittoWickland.Meanwhile, on May 14, after Lee had given him the Respondent's telephonenumber, Weingartner returned to his office and called the Respondent's office. Some-one there told Weingartner that Manager Fred Sammis wasin Paradise,California,and gave him Sammis' telephone number there. Weingartner telephoned Sammisin Paradise, and the latter agreed toameetingto discussrecognitionon Monday,May 24, which would follow the date of Wickland's expectedreturn.At the appointed time, Wicklandand Sammis,accompanied by Lee Lopez, aRedding attorney, went to the Union's office in Redding and met witha sizablegroup of representatives of the Union,includingWeingartner,Stevenson,Jack Hal-pin, who was the Union's attorney, along with a representative of the Central LaborCouncil and one from the Northern District Council of Lumber and Sawmill Work-ers.At the opening of the meeting, Weingartner or Halpin stated that the Unionhad application cards signed by a majority of the employees at the station locatedon Route 44 and Hilltop Drive and that it was asking Respondent for recognition.Lopez asked if the Respondent could see the cards. Lopez was familiar with laborrelations law and procedure, and I infer that he fully expected a refusal. Halpindid refuse to show them at that time, but suggested that the cards be examined bya neutral person.Lopez said that thatwas notsatisfactory.Halpin then saidthat theUnion would show the Respondent the cards if the Respondent would agree inadvance to recognize the Union in the event that the cards showed a majority.Lopez asked for a caucus and the Union's representatives left the room.4 When theUnion's representatives returned to the meeting room, Halpin presented Lopez witha handwritten recognition agreement conditional on a showing of cards signed bya majority of the employees. Lopez said that the Respondent desired a 24-hour periodin which to decide. The Union agreed to such an extension on condition that neitherside would communicate with the employees in theinterim.This was agreedWhenthe meeting broke up, the union representatives led the Respondent's representativesthrough a room in which were visible to Lopez and Wickland a number of picket signswith the name King Dollar on themFollowing this meeting, Halpin caused to be prepared typed copies of his hand-written recognition agreement and had them delivered to Lopez.Before the deadline the next day, Lopez telephoned Halpin to say that theRespondent had decided not to recognize the Union as bargaining representative andthat he was sending over a letter. Halpin testified (and Lopezdenied)that LopeztoldHalpin in this conversation that he had advised his client that it would be agood idea to sign the recognition agreement. I found Lopez to be a credible witnessand find that, if Lopez said anything about his advice to his client, Halpin misun-derstood him 5 Lopez'letter,delivered by hand toHalpin on the afternoon ofMay 25, 1965, concludedwith the paragraph:We do not feel thatyou represent a majorityof theemployees at King Dol-lar Sure Save and we are not interested in the card check procedure as we feelthat card checks are so notoriously unreliable, and we are only interested in aNLRBelection.'Several of the Union's representatives testified that during the first part of the meet-ing,Wickland expressed curiosity as to the kind of contract that the Union had in mindand that Weingartner sent Stevenson out to select copies of several contracts in the iner-chandising or retail field that would have comparable terms. Neither Lopez nor Wicklandrecalled any reference to a contract, to anyone's leaving the room to get copies, or to anydiscussion concerning contract terms I find it unnecessary to resolve the apparent con-flict because,in any event,I am satisfied that the parties did not reach the point of engag-ing in bargaining.6I do not intend,by this finding,in any way to impugn Halpin's veracity.Where honestwitnesses differ,their memories probably have recorded external sights and sounds differ-ently. The chance of inaccuracy in memory of spoken words is dependent not only upona correct interpretation of what is said, but also upon an accurate initial recording ofwhat is said.Therefore,the chance for misunderstanding an oral communication 1s great.Such a misunderstanding could, in this case have occurred if Lopez had said that he hadtold his client that it "wouldn't be a good idea to sign"the recognition agreement. I findthat even expert listeners like court reporters often fail to hear such a contractednegative. WICKLAND OIL COMPANY475On the morning of May 25, Lopez communicated with a San Francisco lawyerto have him procure forms for an RM petition,intendingto have the Respondentsign them after he had filled them out. The forms weresent toLopez from SanFrancisco on May 26, but were neverfilled out because the Respondentchose toemploy the services of the California Association of Employersand terminatedLopez' servicesThe date of this changeisnot in evidence.On June 14, 1965, theafoiesaid Association, on behalf of the Respondent, filed an RM petition with theBoardsOn the morning of May 25, while the Union was waiting for Respondent'sdeci-sion as to whether it would sign a recognitionagreement conditionedon proof thatthe Union had cards signed by a majorityof the employees,the Union called theemployees to a meeting to vote on whether or not to strike if theRespondent shouldfail,by 3 p.m. that day, to agree to recognize the Union. Thevote was unanimousto strikeThe General Counsel does not rely on the foregoing facts, alone, to prove thatthe Respondent in bad faith refused to bargain with the Union. He asserts that theevidence shows that the Respondent engaged in conduct designed to dissipate theUnions majority. Although the Respondent raises anissue concerningthe appro-priateness of the unit in which the Union claimed a majority, I shall defer consid-ei ation of the appropriate unit as unnecessary to decideunless theevidence firstsupports the General Counsel's contention that the Respondent acted in bad faith.If the General Counsel has made out a case of bad faith, the question of the appro-priate unit may then be considered.b.Questioning and pioniues of wage increasesRosella Black, who, with Bruce Fraser, initiated the unionorganization,was ter-rninated on May 17, 1965. On May 20, 1965, between9:30 and 10 p.m., Fraserapproached Lee, who was just driving in to the station to do some work on thebooks, and, according to Fraser, said to Lee, "Sid, you andI have been friends fora long time, could you tell me something?" Lee answered, "Yes, what is it?" Fraserasked `Did you fire Roce because she joined the Union7" Lee replied, "No, she isin bad health " Fraser testified, and Lee denied, that Lee then said, "Now we havebeen friends for a long time and will you tell me did you get this Union thingstarted around here?" Fraser testified that he then told Lee that he and Black hadgone to the Union "to see the people about it." Fraser quoted Lee as continuing.You iealize that you are not even old enough to vote in the Union," and as addingthat the Respondent would contest the election and that it would be thrown outbecause two-thirds of the employees were not old enough to vote. Fraser alsoquoted Lee as saying that the Union had hurt him "while he was a shop stewaidor c.omething to do along thuse lines up at a mill, a sheet mill in Burney," and thatthe Board had gone behind the lines and organized the scabs that were working inthere and that Halpin (the Union's attorney) had sold them down the river for abundle of money "after working on the strike" for 9 months. Fraser quoted himselfas saying, "I don't see how it [meaning either the Union at Burney or the Union'sorganization of the Respondent's station I hurt you. It would probably haveimproved your position somewhat." He quoted Lee as saying that it [meaning againuncertain]had cost him his job and that he wasgoing to have to go. Fraser tes-tified that he left Lee to wait ona car and that then Lee had again asked him if hewere old enough to vote, that there ensued a lot of words during which Fraser losthis temper, threw down his keys and stamps, telephoned his brother, presumablyto come for him, and went home after telling Lee that hewas quitting.Lee conceded that he had had a conversation with Fraser on May 20, 1965,which had commenced with Fraser's question about Black's discharge, as testifiedby Fraser. From that point on, however, Lee's version of the conversation was quitedissimilar.Lee's testimony portrayed the conversation, after Fraser'squestion andLee's reply. as an aigument in which Fraser had claimed a right toa small bonus(75 cents) for the sale of a tire.?He deniedthat he hadasked Fraser if Fraser had"got this unionthing started", Fraser had told himthat he and Black had gone to theUnion; telling Fraser that he was notold enough to vote; saying that the Respondentwould contest theelection becausetwo-thirdsof the employees were not old enough6Case 20-RDI-754.T Fraser was not asked,when he was on the witness stand, whether or not there hadbeen any conversation about this bonus. 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDto vote;saying that Halpin had sold the Union down the river after getting a bundle;saying that the Board had gone behind the lines and organized the scabs at Burney;saying that the Union had fired him when he was shop steward; and he had, in fact,been a steward at Burney, although he admitted that he had worked at the mill atBurney,and that he had been a member of the Union there..Although the Union filed a charge of discrimination against the Respondent basedon the terminations of both Black and Fraser, their terminations were not allegedin the complaint to be violations of the Act. Fraser's testimony was offered solelyin support of the allegations of interference, restraint, and coercion. In resolvingthe conflict in testimony as to what was said by Lee, I have considered the circum-stances of Fraser's quitting and' the possibility that his testimony might have beenslanted because of resentment toward Lee. I have, however, rejected this as a reasonfor supposing that Fraser might have indulged in any fabrication in his testimony.Fraser, a young man of self-assured manner, appeared to be careful in most of histestimony.His testimony of his conversation with Lee was given at length withoutquestioning about meaning and it lacked complete lucidity. Beyond this, it is fairlyobvious that Fraser's memory had recorded a somewhat garbled version of certainof Lee's statements to him, resulting, in all probability, from Fraser's lack of fa-miliarity with the subject matter and from Lee's manner of speech, which tended tobe rapid. On Fraser's testimony, I am unable to reconstruct accurately what Leemay actually have said to Fraser, but the tenor of Lee's words was plain The argu-ment about the tire sale bonus, as testified by Lee, might have entered the conver-sation, but I find that Lee, in substance, spoke to Fraser as the latter testified. Inother words, Lee asked Fraser if he had been instrumental in getting the unionmovement started, and when Fraser admitted it, Lee, in effect reproved Fraser byintimating that he was too young to have good judgment.Earlrer.on the day of Lee's conversation with Fraser, May 20, 1965, the Respond-ent had hired William Morris to be Lee's successor as manager of station 21, effec-tive on June 1. During the, intervening period, Morris, who had been employed bythe Respondent previously, was learning changes that had meanwhile been madein procedures or practices while he was away from the Respondent, and Leeremained in charge.Donald Street, a station attendant who had worked for the Respondent at thestation here involved from August 28, 1964, until the time of the strike on May 26,1965, testified that on May 21, 1965, the day after Lee's conversation with Fraser,Lee asked him to join him in a cup of coffee at the drive-in restaurant across thestreet from the station. There, Street testified, "Well, we got talking about whenthe three of us had to go to Red Bluff to work that station because of the contestwe had between all the stations," 8 and that Lee said he had told Bill Morris, whowas to replace him as manager, that Street would have a year's [week's] vacationcoming up in August and that Lee also said that he had put Street in for a raise totake effect the first of June. Lee denied that he had told Street that he had toldMorris that Street would have a vacation coming up in August, and he denied thathe had told Street in May that he had put in for a raise for him. He testified thathe had told Street about the raise he had put in for him before he had left on hisvacation in April. Lee testified that he tells all new employees that they will get aweek's vacation after a year and that he had so told Street when he hired him.But even if he had forgotten, at the time he hired Street, to tell him of his vacationbenefit, I doubt that-a man could have worked for Respondent for almost 10months and not have learned of Respondent's vacation policy from someone It doesnot appear logical that Lee would have considered it necessary to say anything toStreet at that time about a vacation unless he was attempting to review the bene-fits Street was entitled to. I am not convinced that Lee was correct in testifying thatitwas in April that he had told Street he had put in a raise for him I notice thatin instances where a manager's recommendation of a raise is approved by therespondent, it can become effective as early as the next payday. Lee did not tes-tify that he - had recommended that Street's raise be deferred from mid-April toJune I.-The lapse of time,ifLee's testimony were to be taken as accurate,suggeststhat the recommended raise might have been disapproved.In Respondent's practice,recommendations for wage increases are made by managers in writing. Lee's recom-mendation of a'raise for Street should therefore,have been in Respondent'sfiles and9The stations competed with each other to make the most sales in a contest,with theemployees of the winning station being awarded a steak dinner. While the employees ofthe winning station were at that dinner,employees of the losing station had to operate thewinning station. WICKLAND OIL COMPANY477itsproductionmight have dispelled doubt of the date Lee's recommendation ofStreet's raise was made. However, it was not produced by Respondent. Such pro-duction could have settled the issue .9 It might also show whether it had beenapproved or disapproved. In view of the improbability that the recommendation forStreet's raise would have remained in limbo for so long as well as of the fact thatI have found Lee's testimony not reliable in other respects, and the fact that onetopic of conversation (the incident, just past, when three employees from station 21had had to operate the Red Bluff station) as related by Street, helped to fix thedate of this conversation as May 21, I credit Street's testimony of the date of theadmitted conversation between him and Lee concerning his raise and I find thatLee on May 21, 1965, told Street that he had made a recommendation for a raisefor him at that time.Dalene Thompson Linebarger testified that she had been in Respondent's employin the store at station 21 (known then as Dalene Thompson and hereinafter calledThompson) during the peiiod from September 1964 through May 1965. Thompsontestified that on May 24, 1965, Lee walked up to her in the store and asked her ifshe was going to walk out on him that day. When she said that she did not know,Lee told her that he knew of only one other employee who was going to walk out-naming Don Street. Thompson then quoted Lee as saying that he knew all aboutthe Union and that it did not have a leg to stand on, and also as saying that he(Lee) had "put in" for a raise for Street, Willey, and herself. With respect to theforegoing testimony, Lee testified that he had not asked Thompson if she were goingto walk out on him but that, before the strike, she had remarked to him, as he waswalking out the door, that she did not know whether or not to walk out and thathe had told her that she had a mind of her own and should make up her own mind.Lee denied the rest of Thompson's testimony of what he said to her.It is obvious that Thompson was confused about the date of the occurrence shetestified to sinceMay 24 preceded even the strike vote, but this confusion aboutdates is not exceptional with witnesses, and Thompson did testify that Lee hadspoken to her (about walking out) after the strike vote meeting had taken place.As this had been on the morning of May 25, that must have been the date of Lee'sremarks, if made.In assessing Thompson's testimony, I have given consideration to the fact that,although Lee's remark, according to her testimony, that he knew only one otheremployee who was going to walk out (Don Street) suggests that Lee had alreadyquestioned all the other employees and had learned that only Street was going towalk out, yet not one other employee who testified was asked if he had been soquestioned by Lee. Failure to question other witnesses, of course, was not Thomp-son's fault, and, of course, Lee could have received the impression that Street wouldwalk out through rumors or from overhearing speculative talk between otheremployees; so he need not have gained his belief if he actually had it, concerningthe expected strike from questioning other employees. Actually, Willey was the onlyone who failed to join the strike; so, if Thompson's testimony was coirect, Lee waseithermaking a false representation to her or his information was inaccurate.Thompson's testimony that Lee had told her that he had put in for a raise forStreet,Willey, and herself is credible because it was conceded by Lee that he hadput in a recommendation for a raise for Street, and Willey had not only, in fact,later received more pay but, as of June 15, 1965, he was promoted to service man-ager (the equivalent of assistant manager) on a salary. At one point in his testi-mony, Lee testified that he did not have any intimation that the employees weregoing to go out on stiike until they actually went out. Yet he had, on direct exam-ination, already testified, as heretofore related, that, before the strike, Thompsonhad said to him that she did not know whether or not she would walk -out; and,from the reply he made to her, according to his own testimony, that she would haveto make up her own mind, he could not very well claim that he had not understoodwhat she meant by "walk out." Hence, I find that Lee had advance notice of astrike and erroneously denied knowledge thereof. Even if I could excuse Lee's con-flicting testimony as unintentional, I should find it difficult to believe that Thompsonwould have volunteered to Lee, completely out of the blue, that she did not knowwhether or not she would walk out, under the circumstances testified to by Lee. Tak-ing all the evidence into account, and from my observation of the -witnesses, I ,creditO Because the General Counsel was relying on the testimony of his witness rather thanupon a written document, and because that document -would have been in possesssion ofthe Respondent,it seems morelogical to expect the document to be produced 'by Respond-ent if it would have been favorable to it. I presume,therefore,that It was not. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDThompson's testimony. Lee's mention of wage raisesin conjunctionwith his remarkthat the Union did not have aleg to standon,marks the assurance of a wageincreaseas designedto act as an inducement to Thompson to forgo furtherinterestin the Union.c.The strike and further offers ofwage increasesOn Wednesday, May 26, most of the employees went on strike. Of those whohad signed cards for the Union, only Willey failed to strike. The strikers took turnson the picketline, assistedby Fraser and Black, whose employment had been pre-viously terminated. On the morning of May 29, 1965, employees Sills and Freedwere picketing one side of the station. They called Manager Morris over to themand asked him if they could talk with him. When Morris went over,Sills and Freedasked if they could have their jobs back if they returned then. Morris said theycould. Sills, at the same time, asked Morris about the possibility of theirgetting araise.Morris told them both to come in at 2 p.m. and he would talk to them.Although Morris was not yet officially the manager, Lee had turned over to Morristhe matter of hiring employees to keep the station operating.At 2 p.m. that day, Freed, at least, returned and Morrisspoke with him in thestore. Freed had been hired in February 1965, at $1.35 an hour, below the Respond-ent's startingrate, and had made slow progress, so Lee had not yet raised him tothe $1.50 starting rate. Sills, who had started with the Respondent on May 1, 1965,was still at the $1.50 starting rate. Morris told Freed that, "before the picketing hadeven begun," Lee had put in for a 15-cent raise for him and that the matter wason Sammis' desk at the time. Freed returned to work atonceat the $1.50 rate.Morris' and Sills' accounts, with respect to their bargaining and the time of itdifferAccording to Morris, Sills was with Freed at 2 p.m. on Saturday, May 29,when he spoke to them about pay. According to Sills, employees Willey and Freedcame to his house on Sunday, May 30, and asked him to come to the station andtalk to Morris about returning to work. Whichever day it was, Sills went to speakwithMorris. He testified that Morris had asked him what he wanted in the way ofan increase, that he had said he wanted $2.00 an hour, that Morris had said thatthat was out of the question ". . . how about a nickle raise?" that he had replied,no, that he would like to have a little more, and that Morris had said, "How abouta dime? That's the best I can do." Sills agreed. Morris' testimony was merely thathe (Morris) had always favored paying a "graveyard" man 10centsmore an hour.Sills accepted the offer of a 10-cent wage increase and returned to work. AlthoughFreed received his raise upon his return to work, Sills' raise was deferred byRespondent for 2 weeks after Sills returned to work "because it might be interpretedas an inducement to return to work."IfLee had actually recommended a raise for Freed as Morris testified, beforeFreed had abandoned the strike, the written recommendation might have establisheditsdate, but here again it was not produced. Lee testified that he had made suchrecommendation 2 months earlier but that it had not been acted upon. Freed, onthe other hand, testified that, about a week before the strike, he had asked Leeabout a raise and that Lee had said he would have to do some talking to get it, butthat Freed would have it for the next pay period. Lee testified that, although hehad recommended a raisefor Freed, he never told Freed of this. If Leewas tellingthe truth, I would infer that the Respondent had frowned upon Lee's recommenda-tion, because more that 2 months had passed thereafter before it acted to give Freeda raise, andthiswas upon his abandonmentof the strike. If Freed was telling thetruth, the raisewas requested for him afterthe questionof recognition of the Unionwas before the Respondent, but the raise was not granted until Freed had aban-doned thestrike.10In eitherevent, the raise givento Freed upon his abandoningthe strike would appear to have been offered as an inducement to abandon the strikeand the Union. WhetherSills' conversationwith Morris occurred on May 29 or 30,Sills' testimony, whichI credit,makes it fairly obvious that, despite the postpone-ment ofSills' pay increasefor one pay period,"his increase, likewise, wasgiven asan inducement to -Sills to abandonthe strike and the Union."Morris' testimonythat he had told Freed that Lee had put in a recommendation fora raise for Freed"before the picketing had even begun" ratherthan "beforethe Unionorganized the station"tends to corroborate Freed's testimonyof the time when Lee toldhim of the recommended raise.11The record of Morris' recommendation for a raisefor Sillswas dated June 29, 1965,but he received the increase for the full period endingJune 30. WICKLAND OIL COMPANY479d.Termination of the,strike and refusal to reinstate Thompson.and StreetAbout May 30 or 31, 1965, when Thompson'(Linebarger) and Street came onfor picketing in the afternoon and discovered that only Black and Fraser werepicketing, they decided that too few of them were left and they went home.Later, on May 31, both spoke with Weingartner at the Union's office. Weingart-ner asked them if they wanted to return to work. They told him they did. He saidhe would speak to the manager the next day about it. On June 1, Weingartnerwent to station 21 and spoke with Morris. Weingartner told Morris that the strikewas over and that the Union wanted to see Thompson and Street put back towork.Morris said he had hired new people to take their place and asked whathe was going to do with them.12Weingartner told Morris to fire them and putback the people that had had the job before. Morris said that he could not do that.On June 7, 1965, the Union's attorney wrote to Lopez (the then last knownattorney for the Respondent) stating that the Union had ceased picketing, that ittook the position that it had been engaged in an unfair labor practice strike, andthat Dalene Thompson and Donald Street thereby were making an unconditionaloffer to return to work.Neither Street nor Thompson was thereafter offered reemployment althoughRespondent added several new employees early in June and another one late inJune.13 It is apparent that the Respondent had not hired a full complement ofemployees when it refused to reinstate Street and Thompson.B. The refusal to bargain1.The appropriate unitThe Respondent did not say anything about the appropriateness of the unitclaimed by the Union at the conference of May 24 nor subsequentlyuntil it wasraised in this case. I do not attribute the Respondent's dispute of the unit com-position, by itself, as evidence of bad faith. It might have done the same thingearlier had Lopez filed an RM petition for the Respondent. But Respondent'sfailure tomentionthe unit at the conference of May 24 or in the letter Lopezwrote to the Union on May 25, 1965, suggests that Respondent saw nothinginherently inappropriatein a singlestation unit. Later, when the Union claimeda right to recognition at two of the King Dollar Stations operated by Sure SaveStations, Inc.,Respondent's representatives took the position that the appropriateunit should include the four stations operated by that corporation to the exclusionof those operated by Freeway. Yet, in theinstant case,Respondent contends thatthe only appropriate unit would embrace employees of the stations of both Free-way and SureSave Stations,Inc. The foregoing merelytendsto establish that eventhe Respondent has, from time to time, recognized the fact that more than oneunitmight be appropriate.Respondent's evidence in support of its contention that employees of all eightstations of the two operating corporations should constitute the appropriate unittends to establish the following:1.The managers of all King Dollarstationsare under the supervision of Wick-land, as general manager.There isa single promotiondisplaymanager for all.The generalmanager(Wickland)determines,with asingle purchasingand distri-bution supervisor in the employ of Wickland Oil Company, the prices at whichmerchandise is to be sold at theeight stations.Wickland Oilplacesthe orders for,and paysfor, gasoline,oil,and all merchandise to be sold at thestation stores.The deliveryof gasolineand oil to theseveral stations is madeby Wickland Oiltank trucks. The merchandise is usually distributed to the severalstores from acentral warehouse by Wickland Oil van trucks. Wickland Oiltakes charge of alladvertising for the variousstationstores.The managers may makesuggestions onnew products, services, promotions, advertising, procedure, or-policy that willincrease -the profit potential of his operation. Wickland Oil handlesthe maintenance12Don Arndtwas hired onabout May' 27, 1965. Ruth Tremper was hired on May 31,1965.'The recordisnot clearas to hiring dates, but it was stipulated that three new em-ployees-Leo Brewer, Sandra Booth, and Travis Gallegos-worked during the 2-week payperiod ending June 15, 1965.Another new employee, Ron Lane, appeared for the first timeon the payroll for the period ending June 30. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor all stations,determines policies 'and practices regarding labor and credit, pre-pares paychecks from information furnished by stationmanagers,and providesbookkeeping, accounting, and . credit services for all. The operating budget isdetermined by , the general manager, Wickland, who also determines shift flours.All stations are connected by radio-telephone with 'the -Wickland Oil headquartersinOrland, California.2.Managers of "individual stations and store's' follow a common operationsmanual.14- They can hire employees at rates within the basicscaleapproved by thegeneral manager. Before an employee is hired he makes out an, application formwhich goes to Wickland Oil, who takes care of bonding the applicant. The man-ager is not obliged to accept an employee sent, to him by Respondent's head-quarters.He can recommend wage increases; he can assign employees-to differentshifts, and to work at the station or in the store, as the need arises; and- he cansummarily discharge employees' for specific 'types of causes. ,'In other `cases, hewould, consult with the operations manager. Sometimes the operations managerattempts to save an employee from discharge which may stem from a personalityproblem by having the employee move to another station. --3.The manager banks his receipts in an interbranch account and the creditgoes to a bank in Chico to the credit of Respondent. Withdrawals'are made fromthis account only for Freeway's payroll or for' payment to Wickland Oil forproducts and services. I infer that these withdrawals are charged against a budgetfor each station for the purpose of determining the profit each station makes. Themanager is responsible for the profitable operation of his station, and, if he doeswell, he participates in a bonus and profit-sharing plan. The operations managervisits each station manager about once a week.4. In an attempt to prove that there are frequent transfers and interchanges ofemployees from station to station, Respondent introduced in evidence a list ofnames of station personnel who had worked at more than one station in a 2-yearperiod. This evidence is inconclusive. The circumstances of the change of employ-ment of the named personnel to different stations was not shown in most instances.Some were apparently cases of promotion or of transfers of managers. Some wereemployees who had quit and were later rehired at a different station. Furthermore,there is no way of determining how many of the employees on the list werechanged from one station to another at their own request.It isin evidence thatsometimes employees have been transferred when they have had personality clasheswith managers. There is no showing that transfers are made with any degree offrequency because of the exigencies of the business. I notice also that a largenumber of the transfers shown on the list were made between stations in thesame city rather than transfers from one city to another.5.There is a uniform vacation policy, and all employees are covered by aninsurance policy paid for by Wickland Oil.The General Counsel, in support of his contention thata singlestation-storeunit is appropriate, relies onSav-On Drugs, Inc.,138 NLRB 1032. In that case,the Board, considered five criteria in its determination that aseparate store in achain can constitute an appropriate unit:,1.Geographicl separation. As previously stated, Respondent Freeway operatescombination station-stores under 'the trade name of King Dollar in Redding, RedBluff, and Chico, California. Only in Chico does it operate more than one. Thereare two in that city. The other four King Dollar stations, one-in Redding, one inRed Bluff, one in Orland, and one in Paradise, California, are' operated by SureSave Stations, Inc., which was not made a party to these proceedings. AlthoughRespondentallegesthat all eight King Dollar stations constitute the only appro-priate unit, it did not move to join that corporation as an interested party, and thelattermight well object to an order combining, its stations with those of anothercorporation in a bargaining unit without being formally notified in advance andjoined as a party. However, even if the nonjoinder would present no problem, Isee no satisfactory reason for saying, that the stations of Sure Save must be includedin any unit determined to be appropriate. Only in Redding and RedBluff do sta-tions of the two corporations coexist. No close relationship between-the stationsof each in Redding and Red Bluff is shown, so the mere physical' duplication of14 Themanualstates : "The companyhas along-range policy onbonusesand profit shar-ing and expects each manager to accept the duties and responsibilities of station manage-mentas ifhe were in business for himself, since he has a stake in the efficiency and prof-itable operationof his store and station." WICKLAND OIL COMPANY481stations there is not an element deserving special weight. The Redding station ofFreeway and that of Sure Save are more than a mile apart. Station 21, the Reddingstation of Freeway here involved, is 32 miles from Red Bluff, about 70 miles fromOrland, where Respondent's main office, is located, 74 miles from Chico wherethe other Freeway stations are located. Such distance is as much or more thanexisted between individual stores in other cases where the Board found a unit ofone store of a chain to be appropriate.152.Bargaining history. There is no bargaining history at any of the King Dollarstations and no labor organization is presently seeking a larger than one stationunit.16-3.Local autonomy. It appears, that, although some centralized control is main-tained at Orland over the several stations and stores, there also exists a sub-stantial degree of autonomy in the day-to-day operations of each station, as pre-viously shown. Although Respondent has some uniformity as to starting wages,I deduce that there is no automatic increase on a progression based on length ofservice. Each manager has authority to determine when to recommend an employeefor an increase, supposedly on merit, but since a manager receives a bonus meas-ured by profit, he could well be disposed to give as few increases as possible.4.Community of interest. As previously found, employees of one station havelittle contact with employees of other stations. The nearest thing to such contactapparently occurs when, after a merchandising contest, several attendants of thelosing station take over operation of the winning station for a short time whileemployees of the latter are receiving their bonus dinner. Evidence of transfer ofemployees between stations fails to show that Respondent transfers employees atwill to accommodate business needs, even though some employees have, for some-times unrevealed reasons, worked at different periods of time at other stations.On all the evidence, I find no such community of interest exists between employeesat different stations to make a single station inappropriate.While the circum-stances are such that a unit of four or even eight stations might not be inappro-priate I find that a unit of a single station is appropriate in view of evidence here-tofore outlined.172.The Union's majorityIn the appropriate unit, the Union had authorization cards signed by allemployees on May 4, 1965. The Respondent contends that two of these cardswere procured by misrepresentation by Fraser that the signer would get $2.375 anhour if he signed the card. It is not logical that Fraser would attempt to speakauthoratatively about a specific wage. Furthermore, neither Sills nor Willey, thetwo involved, appeared to me to be gullible enough to take any such representa-tion as a fact. They did not sign at once upon such representation, if made, andFraser was not present when they signed. Willey in a later portion of his testi-mony, disclosed the inaccuracy of the misrepresentation claim by indicating thatwhat Fraser had said was that eventually they would get that rate. I find that theircards should be counted. In any event, even if the cards of Sills and Willey wereexcluded, that would not alter the fact that the Union represented a majority ofthe employees in the appropriate unit on May 10 and 14, 1965, when the Unionmade its request to Lee for recognition, and it still had a majority on May 15,1965, when Weingartner telephoned Sammis and requested recognition. I find thatat all times material hereto the Union represented an uncoerced majority of theemployees at station 21.3.The request and refusal to bargainRespondent's answer denied the allegation of the request to bargain containedin the complaint, but Respondent's brief makes no reference to the request to bar-15Merner Lumber and Hardware Company,145 NLRB 1024, enfd. 345 F 2d 770 (C.A. 9),cert. denied 382 U.S 942;Frisch's Big Boy Ill-Mar, Inc.,147 NLRB 551; J.W. Mays,Inc.,147 NLRB 968;Primrose Supermarket of Salem, Inc,148 NLRB 610, enfd. 353 F 2d675 (C.A. 1), cert. denied 382 U.S 830.'('For this reason, the case at hand differs from those cited by Respondent in itsbrief insupport of a company-wide unit :Meijer Supermarkets, Inc,142 NLRB 513;Mary CarterPaintCo., 148 NLRB 46.17McCoy Co.,151 NLRB 383 ;Sun Drug Co., Inc,147 NLRB 669, enfd. 359 F 2d 408(C.A. 3) ;Duluth Avionics,156 NLRB 1319;John C. Stalfort & Sons, Inc.,156 NLRB847;L. D. Caulk Company,158 NLRB 423.264-188-67-vol. 161-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain or to its sufficiency. I find that the Union's letter dated May 5, 1965, anddelivered toManager Lee on May 10, 1965, with a claim of majorityrepresen-tation was an unequivocal request to bargainin anappropriate unit.18In the absence of proof of unfair labor practices, the Respondent's rejection ofproof of the Union's majority by card check by animpartial person onMay 24 and25, 1965, and its expressed desire on May 25 for a Board-conductedelection mightnot have sufficed to constitutea refusal inbad faithto recognizetheUnion.19However, here, both before and after the May 24meeting,the Respondent under-took to wean the employees from the Union by offers, promises,or assurancesof wage raises. The timing of these promises, after the employees had authorizedthe Union to represent them, especially those to Street and Freed, for whom Leehad earlier rejected requests for wageincreases,taken in conjunction with Lee'sother expressions of concern over the union organization, make it reasonablydeducible that the wage increases were offered by Respondent to inducea changein the employees' desire for union representation before the holding ofan election.A further example of undermining the Union is evidenced by Respondent's bar-gaining individually wi'h Sills and Freed about their wages, whereby Respondentsucceeded in causing them to abandon the strike. Even though Sills and Freedinitiated the conversation withMorris about returning to work, it is obvious thatthey were interested in returning to work only if they were assured of a wageincrease.Morris not only assured them of an increase but bargained individuallywith Sills to the exclusion of his designated collective-bargainingrepresentative,theUnion. By inducing Sills and Freed by assurances of wageincreasesto aban-don the strike, the Respondent succeeded in breaking the strike. Such promises ofwage increases to the exclusion of the designatedbargainingrepresentative con-stitutes interference, restraint, and coercion in violation of Section 8(a)(1) of theAct.20Considering the Respondent's refusal to recognize and bargain with theUnion in the light of such conduct, I find that Respondent's insistence upon anelection was not prompted by a good-faith doubt of the Union's majority, and aspointed out before, Respondent's contest of the unit appears to have been anafterthought.Accordingly, I find that the Respondent refused to bargain with theUnion in violation of Section 8(a)(5) of the Act21 Considering also Lee's unbe-lievable testimony that he failed to notify his superiors of the Union's request forrecognition and other evidence tending to prove an effort to avoid a reply to theUnion, I believe that Respondent's refusal to bargain might well be dated fromMay 10, 1965, although it was not expressed in words until May 25, 1965.C. DiscriminationThe Union's strike publicity established the fact that at least one of the reasonsfor the strike at station 21 was the Respondent's refusal to recognize the Union asthe collective-bargaining representative of the employees there. Since I have foundthat the Respondent committed an unfair labor practice in refusing to recognize theUnion, and that this was a cause of the strike, I find that the strike was an unfairlabor practice strike and that Street and Thompson had a right, at the end of thestrike, upon making an unconditional request for reinstatement, to reinstatementwhether or not they had been replaced during the strike.However, even if the strike were found to be exclusively an economic strike, Ishould not agree with the Respondent's contention that Street and Thompson hadbeen replaced before they made application for reinstatement. True, two employeeshad been hired during the strike, but nothing marks those employees as specificallyfilling the jobs of Street and Thompson-jobs that were not unique-any more thanitmarks the new employees as filling the jobs of Fraser and Black, who had beenearlier terminated and who had not, apparently, yet been replaced. The very factthat four additional employees were hired for station 21 during the month of June1965, after a refusal to reinstate Street and Thompson, belies any claim that Street18 Superior Rambler,150 NLRB 1264;James Thompson & Co., Inc.,100 NLRB 456,462;The Cuffman Lumber Company, Inc,82 NLRB 29619John P. Serpa, Inc.,155 NLRB 99;Strydel Incorporated,156 NLRB 1185;AaronBrothers Company of California,158 NLRB 107720 Stark Ceramics,Inc.,155 NLRB 1258;Lincoln Bearing Company,155 NLRB 1141;Russell-Newman Mfg. Co., Inc,153 NLRB 131221Merrill Engineering Laboratories,Lake Butler Apparel Company,158 NLRB863, and casesthere cited,llidioesie,a llanufactniing Company, Inc,158NLRB 1698. WICKLAND OIL COMPANY483and Thompson were already replaced. At least three of those new employees hiredin June were hired shortly enough after the refusal to reinstate 'Street and Thomp-son to warrant an inference that the Respondent actually needed employees whenStreet and Thompson were being denied employment.22Although Respondent apparently takes the position that the unconditional applica-tion for reinstatement was defective because Street and Thompson did not makepersonal application, I find that the Union was -their authorized representative andthat the Union made unconditional application for their reinstdtement, both byverbal demand made to Manager Morris and by written letter sent to Respondent'slast legal representative, and that a personal application was unnecessary.23I conclude and find that,by refusing to reinstate Street and Thompson, theRespondent discriminated in regard to their hire and tenure of employment in vio-lation of Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.By questioning employees about their union activities and by offering themwage increases at a time when Respondent was under obligation to bargain withthe Union, the Respondent has interfered with, restrained, and coerced its employ-ees in the exercise of their rights guaranteed by Section 7 of the Act, in violationof Section 8(a)(1) of the Act.4.By discriminating in respect to the hire and tenure of employment of DaleneThompson (Linebarger) and Don Street, the Respondent has discouraged member-ship in a labor organization in violation of Section 8(a)(3) of the Act.5.All employees at Respondent's Highway 44 station and store (station 21) inRedding, California, excluding guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.6.On May 4, 1965, and at all times material thereafter, the Union has repre-sented a majority of the employees in the unit described in paragraph 5 above, andby virtue of Section 9(a) of the Act has been the exclusive representative of allsaid employees for the purposes of collective bargaining since that date.7.Although on May 10, 1965, and continuing thereafter, the Union has requestedthe Respondent to bargain collectively with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, the Respondent at alltimes sinceMay 10,1965, has refused and continues to refuse to recognize theUnionor to bargainwith itas the representative of all the employees in the unithereinabove described, thereby violating Section 8(a)(5) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERI recommend an order that Respondents Wickland Oil Company and Freeway OilCompany d/b/a King Dollar, their officers,agents,successors,and assigns, shall:1Cease and desist from:(a) Interrogating employees with respect to their unionactivities and from offer-ing employees wageincreasesor other benefitsas inducement to forgo union mem-bership or activity.(b)Discouraging unionmembership in Retail Clerks Union, Local 1364,Retail ClerksInternationalAssociation, AFL-CIO, or any otherlabor organizationof its employees, by discriminatingagainstany ofits employees in regard to hire,tenure of employment, or any termor condition of employment except as author-ized in Section 8(a)(3) of the Act.(c)Refusing to bargain collectively with Retail Clerks Union, Local 1364,Retail Clerks International Association, AFL-CIO,as the exclusive representativeof all employees at Respondent's Highway 44 stationand store(station 21)in Red-ding, California, excluding guards and supervisorsas definedin the Act.22 SeeMarydaleProductsCompany,Inc.,133 NLRB 1232.21N.L.R.B. V. I. Posner, Inc.,304 F.2d 773 (C.A.2) ; Mooney Aircraft, Inc.,132 NLRB1194;Elmira Machine & SpecialtyWorks, Inc.,148 NLRB 1695. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations, tojoinor assistRetailClerksUnion,Local 1364, Retail Clerks InternationalAssociation,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Don Street and Dalene Thompson immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges and make them whole for any loss they mayhave suffered as the result of discrimination by paying them an amount equal tothat which they would have earned in Respondent's employ between June 1, 1965,and the date of Respondent's offer of reinstatement, less the net earnings of eachduring said period, the backpay to be computed on a quarterly basis in the samemanner established by the Board in F. W.Woolworth Company,90 NLRB 289,and said amount to accumulate interest at the rate of 6 per cent per annum as pre-scribed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.(b)Notify each of the above-named employees if presently serving in the AimedForces of the United States of America of his right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful to ananalysis of the amount of backpay due under the terms of this RecommendedOrder.(d)Upon request, bargain collectively with Retail Clerks Union, Local 1364,Retail Clerks International Association, AFL-CIO, for the unit herein found appro-priate, and, if an understanding is reached, embody such understanding in a signedagreement.(e) Post at its station and store on Highway 44 at Hilltop Road (station 21) inRedding, California, copies of the attached notice marked "Appendix A." 24 Copiesof said notice, to be furnished by the Regional Director for Region 20, after havingbeen duly signed by Respondent's representative shall be posted immediately uponreceipt thereof, and be maintained by Respondent for 60 consecutive days from thedate of posting, in conspicuous places, including all places where notices to employ-ees are customarily posted. Reasonable steps shall be taken to ensure that suchcopies of the notice are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of receipt of this Decision, what steps Respondent has taken to complyherewith 2521 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."=In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Retail Clerks Union, Local 1364,Retail Clerks International Association, AFL-CIO or in any other labororgani- HESMER FOODS, INC.485zation, by discriminating in regard to the hire or tenure of employment of anyof our employees or in regard to any term or condition of employment.WE WILL NOTin any manner interfere with,restrain,or coerce our employ-ees in the exercise of their right to self-organization,to join or assist saidUnion or any otherlabor organization,to bargain collectively through repre-sentativesof theirown choosing,and to engage in any other concerted activ-ities for the purpose of collective bargaining,or other mutual aid or protection,or to refrainfromany and all such activities except to the extent that suchrightmay be affected by anagreement made in conformity with Section8(a)(3) of theNational LaborRelationsAct, asamended.WE WILL offertoDon Street and Dalene Thompson(Linebarger) imme-diate and full reinstatement to their former or substantially equivalent positionwithout prejudice to their seniorityor other rights and privileges,and WE WILLmake them whole for any loss theymay have suffered as the result of the dis-crimination against them.WE WILL bargainupon requestwith Retail Clerks Union, Local 1364,RetailClerksInternationalAssociation, AFL-CIO,and if an understanding is reachedWE WILL embodysuch understanding in a signedagreement.WICKLAND OIL CO. & FREEWAY OIL CO., D/B/A KINGDOLLAR,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-namedemployees,or either of them,if pres-ently serving in the Armed Forces of the UnitedStates of America of their rightto full reinstatementupon application in accordance with the Selective Service Actand the Universal Military TrainingService Act, as amended, after discharge fromthe ArmedForces.This noticemust remainposted for60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any othermaterial.If employeeshave anyquestion concerning this notice or compliance with its pro-visions, theymay communicatedirectlywiththe Board'sRegional Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047,San Francisco,California94102, telephone 556-3197.Hesmer Foods,Inc.andHotel&Restaurant Employees andBartenders International Union,AFL-CIO.Case 25-CA-2354.October 26, 1966DECISION AND ORDEROn May 6, 1966, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief and the General Counselfiled a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].161 NLRB No. 45.